DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on August 26, 2021. Claims 1, 3, 14, 16, 21, 25 and 27 have been amended, and claims 4, 10, 17, 20, 24 and 28 have been cancelled. 
Currently claims 1-3, 5-9, 11-16, 18-19, 21-23, 25-27 and 29-30 are pending. Claims 1, 14, 24 and 25 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claims 1, 3, 14, 16, 21, 25 and 27 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-3, 5-9, 11-16, 18-19, 21-23, 25-27 and 29-30 has been maintained. 


Response to Arguments
Applicant’s arguments filed on 08/26/2021 have been fully considered but they are not persuasive.
In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the amended claim 1 recites “installing a framework of microcomponents into the CRM system of the enterprise…” cannot be performed in the mind. 
In response to Applicant’s argument, the Examiner respectfully disagrees. “Installing a framework of microcomponents into the CRM system of the enterprise” is nothing more than storing software program as data in a computer memory and associating the program with the CRM system of the enterprise. See MPEP 2106.05(d)(II) (storing and retrieving information in memory, Versate Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1383, 115 USPQ2d at 1092-93. The limitation of installing a framework of microcomponents into the CRM system does not take the claim out of the abstract idea. 


In the Remarks on page 12, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the amended claim 1 recites an improvement to data integration across disparate computing system, namely CRM systems and ERP system, since it provides for much faster integration and ease of upgrading/configuring, while providing bi-directional movement of data through the installation of framework of microcomponents into the CRM system. 
In response to Applicant’s argument, the Examiner respectfully disagrees. For a claim to integrate the exception into a practical application, the “additional claimed elements” must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance. Here, claim 1 recites the additional elements of “one or more computing devices and memory” for retrieving information FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).  Further, merely lack of risk of monopolization does not make the claims any less abstract. See buySAFE¸ Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345; Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility”).


In the Remarks on page 13, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the amended claim 1 also patent eligible because the recitations include limitations that are significantly more than any abstract idea, and so qualify as inventive concepts. Limitations that are indicative of any inventive concept include those that are practical applications, include the addition of specific limitations other than what is well-understood, routine, conventional activity in the field. However, Application’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claim 1 recite a practical application without specifically pointing out which additional element or combination of elements and why they are not well-understood, routine, and conventional activity as to how these additional elements amount to significantly more.



In the Remarks on page 15, Applicant argues Gil does not disclose, teach, or suggest any type of method for integrating information stored in multiple database systems on behalf of an enterprise, wherein the multiple database systems comprise a CRM system of the enterprise and an ERP system of the enterprise that includes installing a framework of microcomponents into the CRM system of the enterprise, wherein the framework of microcomponents comprises a first microcomponent, a second microcomponent, and a third microcomponent, wherein the first microcomponent is a first integration link to the ERP system of the enterprise, wherein the Application Serial No. 16/660,418Reply to Office Action ofApril 29, 2021second microcomponent is a second integration link to the ERP system, and wherein the third microcomponent is a third integration link to the ERP system. However, Applicant’s argument is directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 11-16, 18-19, 21-23, 25-27 and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 and 11-13 are directed to a method for providing information retrieved from the ERP system to the CRM system for use in the workflow of the CRM transaction, which falls within the statutory category of a process; claims 14-19 and 21-23 are directed to a system comprising one or more processors, which falls within the statutory category of a machine; claim 24 directed to a method for providing information retrieved from the ERP system to the CRM system for use in the workflow of the CRM transaction, which falls within the statutory category of a process; and claims 25-30 are directed to a system comprising a processor and storage device, which falls within the statutory category of a machine. Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
See 84 Fed. Reg. 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”). Thus, claims fall in the mental processes grouping, and therefore, the claim recite an abstract idea. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Here, beyond the abstract idea, the claims recite the additional elements of “a customer relationship management (CRM) system”, “an enterprise resource planning (ERP) system”, “one or more computing devices”, “a memory”, and “one or more processor of the one or more computing devices” for executing instructions to perform the method” including installing a framework of microcomponents into the CRM system (storing an application program as data in the CRM system), retrieving information from the ERP system, providing (sending, transmitting) in real-time the information retrieved from the ERP system to the CRM system, retrieving additional information from the ERP system, and providing in-time the additional information retrieved from the ERP system to the CRM system, providing (sending, transmitting) bi-directional data exchange between the CRM system and the ERP system. The additional Id. at 55. (2) The claims do not require a particular machine or manufacture, and do not transform an article to a different state or thing. Id. (3) The claims merely link the recited abstract idea generally to a network computer environment, and thus do no more than represent a drafting effort to monopolize the abstract idea in a computer implementation. Id. As such, the abstract idea is not integrated into a practical application. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a customer relationship management (CRM) system”, “an enterprise resource planning (ERP) system”, “one or more computing devices”, “a memory”, and “one or more processor of the one or more computing devices” for executing instructions to perform the method” including installing (storing) a framework of microcomponents into the CRM system (storing an application program as data in the CRM system), retrieving information from the ERP system, providing (sending, transmitting) in real-time the information retrieved from the ERP system to the CRM system, retrieving additional information from the ERP system, and providing in-time the additional information retrieved from the ERP system to the CRM system, providing (sending, transmitting) bi-directional data exchange between the CRM system and the ERP system. These computer components are recited at a high level of generality, nothing more than any generic computer that capable performs generic computer functions including receiving, storing, and transmitting data over a network. In the present case, at best, the computer/processor may perform the steps of receiving, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versate Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1383, 115 USPQ2d at 1092-93.). Simply implementing the abstract idea on a generic computer for performing generic computer functions are not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of the computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-16, 18-19, 21-23, 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al., (US 2002/0188513, hereinafter: Gil), and in view of Wilkins et al., (US 2020/0005123, hereinafter: Wilkins), and further in view of Desai et al., (US 2014/0208266, hereinafter: Desai), and Kemmer et al., (US 20160162920, hereinafter: Kemmer), and Charlton et al., (US 10176888 B2, hereinafter: Charlton).

Regarding claim 1, Gil discloses a computer-based method of integrating information stored in multiple database systems on behalf of an enterprise, wherein the multiple database systems comprise a customer relationship management (CRM) system of the enterprise and an enterprise resource planning (ERP) system of the enterprise (see Fig. 5-6, ¶ 50, ¶ 70, ¶ 100-101), the method performed by one or more computing devices comprising instructions stored in a memory, which when executed by one or more processors of the one or more computing devices (see ¶ 36), cause the one or more computing devices to perform the method comprising: 
initiating a CRM transaction (see Abstract; ¶ 7-8, ¶ 11, ¶ 56, ¶ 64, ¶ 69, ¶ 80-81, ¶ 89, ¶ 120: a customer or partner initiates a transaction directly to the execution subsystem), wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system, wherein the ERP system of the enterprise maintains information relevant to the CRM transaction (see ¶ 8, ¶ 70: describes the system includes application or 
based on the CRM transaction, determining the first microcomponent is associated with the workflow of the CRM transaction (see ¶ 78-80, ¶ 82 and ¶ 90); 
using the first microcomponent, retrieving information from the ERP system, wherein the information is associated with the workflow for the CRM transaction (see ¶ 79, ¶ 96, ¶ 122 and ¶ 128-129); 
providing in real-time the information retrieved from the ERP system by the first microcomponent to the CRM system for use in the workflow of the CRM transaction (see ¶ 10, ¶ 62, ¶ 70-72, and ¶ 123-126);
determining the second microcomponent is associated with the workflow of the CRM transaction (see ¶ 78-80, ¶ 127, ¶ 137).
using the second microcomponent, retrieving additional information from the ERP system, wherein the additional information is associated with the workflow for the CRM transaction (see ¶ 88, ¶ 90, ¶ 96 and ¶ 149);  
17providing in real-time the additional information retrieved from the ERP system by the second microcomponent to the CRM system for use in the workflow of the CRM transaction (see ¶ 10, ¶ 62-64, ¶ 72, and claim 1).

Gil disclose the process execution component may include software or application for initiating business workflow by a transaction, a request, or a demand from a partner system, generating and maintaining the context of the transaction in real-time (see ¶ 79-80); and setting up unit price for a particular product (see ¶ 126).
Gil does not explicitly disclose wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise; however, Wilkins in an analogous art for generating product quotes discloses
wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise (see Abstract, ¶ 2-4, ¶ 7: configurator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil to include teaching of Wilkins in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate pricing solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses an integrated network application designed and architected as a complete closed-loop system, it incorporate all of the features in one package required to execute and coordinate transactions accurately in the network and be able to monitor the performance of any given partner. It offers partners multiple connection options to minimize IT investment, reduce overhead, and increase adoption rates among partners. It supports direct, real-time connections to a number of enterprise resource planning (ERP), material requirement planning (MRP), supply chain management (SCM), customer relationship management (CRM), warehouse management systems (WMS), and enterprise application integration (EAI) applications or subsystems for direct back-end system integration. Communication with any existing system is possible using multiple electronic connection protocols, including enterprise application integration (EAI), electronic data interchange (EDI) files, flat file, and application connectors, so it does not require users to install and run software from their system (see ¶ 56-57); The enterprise component represents the enterprise and is integrated into the existing system of the enterprise. The enterprise component is operable to generate real-time data relevant to one or more transactions in which the enterprise is involved in the supply chain, and the partner component represent a partner and is integrated into the existing system of the partner; and the functionality of these components can be performed with suitable data processing facility running appropriate software and operating under the control of any suitable operating system (see ¶ 76). 
Gil and Wilkins do not explicitly disclose the following limitations; however, Desai in an analogous art for managing applications discloses

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins to include teaching of Desai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses a plurality of enterprise components for accessing real-time data of partner systems and retrieving data relevant to one or more transactions in which the partner is involved in the supply chain; and a network system of network may be implemented at least in part at each of enterprise domain. The network domain may be linked through a gateway to another network domain such as the service network may be linked to the supplier network through the respective network domains to route transaction between the networks (see ¶ 11-13, ¶ 45, and ¶ 126).
Gil, Wilkins and Desai do not explicitly disclose performing a price simulation process, however, Kemmer in an analogous art for simulating the cost of goods and services discloses
based on the information retrieved from the ERP system, using the first microcomponent and the additional information retrieved from the ERP system using the second microcomponent, performing a price simulation process using the third microcomponent is a third integration link to the ERP system (see ¶ 18-20 and ¶ 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins and Desai to include teaching of Kemmer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have 

Gil discloses the real-time information within the supply chain can be used to modify or update the respective contexts for the transactions, and the partner coordinator may independently push out the real-time data to the network domain by cooperating with one or more existing legacy system at the customer domain (see ¶ 87).
Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton in an analogous art for software upgrading management discloses
upgrading the first microcomponent, wherein upgrading the first microcomponent does not affect the operation of the second microcomponent (see col. 15, lines 18-55, claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Gil discloses the computer-based method of claim 1, wherein at least one of the first and second microcomponents are configurable (see ¶ 131).
Regarding claim 3, Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton discloses the computer-based method of claim 2, wherein each of the first, second, and third microcomponents are separately upgradable (see claim 6, claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software 
 Regarding claim 5, Gil discloses the computer-based method of claim 1, further comprising: 
providing, by at least one of the first and second microcomponents, bi-directional data exchange between the CRM system and the ERP system (see ¶ 100: exchanges and management of data between the components of the network; ¶ 126).  
Regarding claim 6, Gil discloses the computer-based method of claim 5 wherein the bi-directional data exchange is in real time (see ¶ 8, ¶ 41, ¶ 86, ¶ 100, and ¶ 126).
Regarding claim 7, Gil discloses the computer-based method of claim 1, further comprising: 
periodically executing a batch routine to synchronize data between the CRM system and the ERP system (see ¶ 62, ¶ 176-177 and claim 7).  
Regarding claim 8, Gil discloses the computer-based method of claim 7, further comprising: 
retrieving information from the ERP system using the first and second microcomponents in between the execution of successive batch routines (see ¶ 33, ¶ 66 and ¶ 96).  
Regarding claim 9, Gil discloses the computer-based method of claim 8, wherein the batch routine is executed daily (see ¶ 176-177). 
Regarding claim 11, Gil discloses the computer-based method of claim 1, wherein the first microcomponent is a real time function to fetch sales organization data from the ERP system (see ¶ 11-12, ¶ 80 and ¶ 200).  
Regarding claim 12, Gil discloses the computer-based method of claim 1 1, wherein the second microcomponent is a real time function to fetch plant availability data from the ERP system (see ¶ 10, ¶ 149 and ¶ 200).  
Regarding claim 13, Gil discloses the computer-based method of claim 12, further comprising: 

Regarding claim 14, Gil discloses a computing system to integrate information stored in multiple database systems on behalf of an enterprise, wherein the multiple database systems comprise a customer relationship management (CRM) system of the enterprise and an enterprise resource planning (ERP) system of the enterprise (see Fig. 5-6, ¶ 50, ¶ 70, ¶ 100-101), the computer system comprising one or more non-transitory computer readable mediums having instructions stored thereon (see ¶ 91), which when executed by one or more processors cause the one or more processors to: 
initiate a CRM transaction (see Abstract; ¶ 7-8, ¶ 11, ¶ 56, ¶ 64, ¶ 69, ¶ 80-81, ¶ 89 and ¶ 120: a customer or partner initiates a transaction directly to the execution subsystem), wherein the CRM transaction is a configure, price, quote (CPQ) process having a workflow that is to be executed by the CRM system of an enterprise, wherein the ERP system maintains information relevant to the CRM transaction (see ¶ 8, ¶ 70: describes the system includes application or subsystems for enterprise resource planning (ERP) and customer relationship management (CRM) may provide or support functionality and maintain customer information in a database); 
based on the CRM transaction, determine the first microcomponent is associated with the workflow of the CRM transaction (see ¶ 78-80, ¶ 82 and ¶ 90); 
using the first microcomponent, retrieve information from the ERP system, wherein the information is associated with the workflow for the CRM transaction (see ¶ 79, ¶ 96, ¶ 122 and ¶ 128-129); 
provide in real-time the information retrieved from the ERP system by the first microcomponent to the CRM system for use in the workflow of the CRM transaction (see ¶ 10, ¶ 62, ¶ 70-72, and ¶ 123-126);
determine the second microcomponent is associated with the workflow of the CRM transaction (see ¶ 78-80, ¶ 127, ¶ 137).

17provide in real-time the additional information retrieved from the ERP system by the second microcomponent to the CRM system for use in the workflow of the CRM transaction (see ¶ 10, ¶ 62-64, ¶ 72, and claim 1).
Gil disclose the process execution component may include software or application for initiating business workflow by a transaction, a request, or a demand from a partner system, generating and maintaining the context of the transaction in real-time (see ¶ 79-80); and setting up unit price for a particular product (see ¶ 126).
Gil does not explicitly disclose wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise; however, Wilkins in an analogous art for generating product quotes discloses
wherein the CRM transaction is a configure, price, quote (CPQ) process having a workflow that is to be executed by the CRM system of an enterprise (see Abstract, ¶ 2-4, ¶ 7: configurator the generate a quote for a product or service, the quote including a quote workflow and quote attributes; ¶ 32: the CPQ systems are processed through a customer defined workflow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil to include teaching of Wilkins in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate pricing solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses an integrated network application designed and architected as a complete closed-loop system, it incorporate all of the features in one package required to execute and coordinate transactions accurately in the network and be able to monitor the performance of any given partner. It offers partners multiple connection options to minimize IT investment, reduce overhead, and increase adoption rates among partners. It supports direct, real-time connections to a number of enterprise resource planning (ERP), material requirement planning (MRP), supply 
Gil and Wilkins do not explicitly disclose the following limitations; however, Desai in an analogous art for managing applications discloses
install a framework of microcomponents into the CRM system of the enterprise, wherein the framework of microcomponents comprises a first microcomponent, a second microcomponent, and a third microcomponent, wherein the first microcomponent is a first integration link to the ERP system of the enterprise, wherein the second microcomponent is a second integration link to the ERP system, and wherein the third microcomponent is a third integration link to the ERP system (see ¶ 39, ¶ 72-75, ¶ 83, ¶ 93, ¶ 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins to include teaching of Desai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gil discloses a plurality of enterprise components for accessing real-time data of partner systems and retrieving data relevant to one or more transactions in which the partner is involved in the supply chain; and a network system of network may be implemented at least in part at each 
Gil, Wilkins and Desai do not explicitly disclose performing a price simulation process, however, Kemmer in an analogous art for simulating the cost of goods and services discloses
based on the information retrieved from the ERP system, using the first microcomponent and the additional information retrieved from the ERP system using the second microcomponent, performing a price simulation process using the third microcomponent (see ¶ 18-20 and ¶ 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins and Desai to include teaching of Kemmer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gil discloses the real-time information within the supply chain can be used to modify or update the respective contexts for the transactions, and the partner coordinator may independently push out the real-time data to the network domain by cooperating with one or more existing legacy system at the customer domain (see ¶ 87).
Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton in an analogous art for software upgrading management discloses
upgrading the first microcomponent, wherein upgrading the first microcomponent does not affect the operation of the second microcomponent (see col. 15, lines 18-55, claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the 
Regarding claim 15, Gil discloses the computing system of claim 14, wherein at least one of the first and second microcomponents are configurable (see ¶ 131).
Regarding claim 16, Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton discloses the computing system of claim 15, wherein at least one of the first and second microcomponents are upgradable (see claim 6, claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Gil discloses the computing system of claim 14, further comprising: 
provide, by at least one of the first and second microcomponents, bi-directional data exchange between the CRM system and the ERP system (see ¶ 100: exchanges and management of data between the components of the network; ¶ 126).  
Regarding claim 19, Gil discloses the computing system of claim 18, wherein the bi-directional data exchange is in real time (see ¶ 8, ¶ 41, ¶ 86, ¶ 100, and ¶ 126).  
Regarding claim 21, Gil discloses the computing system of claim 14, wherein the first microcomponent is a real time function to fetch sales organization data from the ERP system (see ¶ 11-12, ¶ 80 and ¶ 200).  
Regarding claim 22, Gil discloses the computing of claim 21, wherein the second microcomponent is a real time function to fetch plant availability data from the ERP system (see ¶ 10, ¶ 149 and ¶ 200).  
Regarding claim 23, Gil discloses the computing system of claim 22, further comprising: subsequent to receiving a request to configure a product associated with the CPQ 
Regarding claim 25, Gil discloses a computing system to integrate information stored in multiple data systems on behalf of an enterprise, wherein the multiple database systems comprise a configure, price, quote (CPQ) system of the enterprise and an enterprise resource planning (ERP) system of the enterprise (see Fig. 5-6, ¶ 50, ¶ 70, ¶ 100-101), the computing system comprising one or more non-transitory computer readable mediums having instructions stored thereon (see ¶ 91), which when executed by one or more processors cause the one or more processors to: 
initiate a CRM transaction (see Abstract; ¶ 7-8, ¶ 11, ¶ 56, ¶ 64, ¶ 69, ¶ 80-81, ¶ 89 and ¶ 120: a customer or partner initiates a transaction directly to the execution subsystem), wherein the CPQ transaction has a workflow that is to be executed by the CPQ system, wherein the ERP system of the enterprise maintains information relevant to the CPQ transaction, wherein the ERP system of the enterprise maintains information relevant to the CRM transaction (see ¶ 8, ¶ 70: describes the system includes application or subsystems for enterprise resource planning (ERP) and customer relationship management (CRM) may provide or support functionality and maintain customer information in a database); 
based on the CPQ transaction, determine the first microcomponent is associated with the workflow of the CPQ transaction (see ¶ 56, ¶ 78-80, ¶ 124-125 and ¶ 128); 
using the first microcomponent, retrieve information from the ERP system, wherein the information is associated with the workflow for the CPQ transaction (see ¶ 96 and ¶ 129);  
22provide in real-time the information retrieved from the ERP system by the first microcomponent to the CPQ system for use in the workflow of the CPQ transaction (see ¶ 10, ¶ 62, ¶ 70-72, and ¶ 123-126); 
determine the second microcomponent is associated with the workflow of the CPQ transaction (see ¶ 56, ¶ 69, ¶ 80-81, ¶ 129, and ¶ 188); 
using the second microcomponent, retrieve additional information from the ERP system, wherein the additional information is associated with the workflow for the CPQ transaction (see ¶ 88, ¶ 96 and ¶ 129); 

 Gil disclose the process execution component may include software or application for initiating business workflow by a transaction, a request, or a demand from a partner system, generating and maintaining the context of the transaction in real-time (see ¶ 79-80); and setting up unit price for a particular product (see ¶ 126).
Gil does not explicitly disclose wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise; however, Wilkins in an analogous art for generating product quotes discloses
wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise (see Abstract, ¶ 2-4, ¶ 7: configurator the generate a quote for a product or service, the quote including a quote workflow and quote attributes; ¶ 32: the CPQ systems are processed through a customer defined workflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil to include teaching of Wilkins in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate pricing solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses an integrated network application designed and architected as a complete closed-loop system, it incorporate all of the features in one package required to execute and coordinate transactions accurately in the network and be able to monitor the performance of any given partner. It offers partners multiple connection options to minimize IT investment, reduce overhead, and increase adoption rates among partners. It supports direct, real-time connections to a number of enterprise resource planning (ERP), material requirement planning (MRP), supply chain management (SCM), customer relationship management (CRM), warehouse management systems (WMS), and enterprise application integration (EAI) applications or subsystems for 
Gil and Wilkins do not explicitly disclose the following limitations; however, Desai in an analogous art for managing applications discloses
install a framework of microcomponents into the CRM system of the enterprise, wherein the framework of microcomponents comprises a first microcomponent, a second microcomponent, and a third microcomponent, wherein the first microcomponent is a first integration link to the ERP system of the enterprise, wherein the second microcomponent is a second integration link to the ERP system, and wherein the third microcomponent is a third integration link to the ERP system (see ¶ 39, ¶ 72-75, ¶ 83, ¶ 93, ¶ 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins to include teaching of Desai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gil discloses a plurality of enterprise components for accessing real-time data of partner systems and retrieving data relevant to one or more transactions in which the partner is involved in the supply chain; and a network system of network may be implemented at least in part at each of enterprise domain. The network domain may be linked through a gateway to another network 
Gil, Wilkins and Desai do not explicitly disclose performing a price simulation process, however, Kemmer in an analogous art for simulating the cost of goods and services discloses
based on the information retrieved from the ERP system using the first microcomponent and the additional information retrieved from the ERP system using the second microcomponent, perform a price simulation process using a third microcomponent (see ¶ 18-20 and ¶ 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins and Desai to include teaching of Kemmer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gil discloses the real-time information within the supply chain can be used to modify or update the respective contexts for the transactions, and the partner coordinator may independently push out the real-time data to the network domain by cooperating with one or more existing legacy system at the customer domain (see ¶ 87).
Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton in an analogous art for software upgrading management discloses
upgrading the first microcomponent, wherein upgrading the first microcomponent does not affect the operation of the second microcomponent (see col. 15, lines 18-55, claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 26, Gil discloses the computing system of claim 25, wherein at least one of the first and second microcomponents are configurable (see ¶ 131).
Regarding claim 27, Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton discloses the computing system of claim 26, wherein at least one of the first and second microcomponents are upgradable (see claim 6, claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Regarding claim 29, Gil discloses the computing system of claim 25, further comprising: provide, by at least one of the first and second microcomponents, bi-directional data exchange between the CPQ system and the ERP system (see ¶ 100: exchanges and management of data between the components of the network; ¶ 126).   
Regarding claim 30, Gil discloses the computing system of claim 29, wherein the bi-directional data exchange is in real time (see ¶ 8, ¶ 41, ¶ 86, ¶ 100, and ¶ 126).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/PAN G CHOY/Primary Examiner, Art Unit 3624